No.
                                                                       -1-

                                 IN THE UNITED STATES COURT OF APPEALS
                                          FOR THE FIFTH CIRCUIT



                                                               No. 97-30283
                                                             Summary Calendar



UNITED STATES OF AMERICA,

                                                                                                        Plaintiff-Appellee,

                                                                      versus

VICTOR HUGO SERMENO,

                                                                                                        Defendant-Appellant.

                                  __________________________________________

                                     Appeal from the United States District Court
                                        for the Western District of Louisiana
                                              USDC No. 96-CR-20022
                                  __________________________________________

                                                                 June 7, 1999

Before POLITZ, BARKSDALE, and STEWART, Circuit Judges.

PER CURIAM:*

           Court-appointed counsel for Victor Hugo Sermeno has moved for leave to withdraw and

has filed a brief as required by Anders v. California, 386 U.S. 738 (1967). Sermeno has received

a copy of counsel’s motion and brief and has filed a response. Our independent review of the

brief, Sermeno’s response, and the record discloses no nonfrivolous issue.

Accordingly, counsel’s motion for leave to withdraw is GRANTED, counsel is excused from

further responsibilities herein, and the APPEAL IS DISMISSED.




           *
              Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the
limited circumstances set forth in 5TH CIR. R. 47.5.4.